IS HOUSE BILL NO. 449 CONSTITUTIONAL ? BILL EMPOWERS THE BOARD OF COUNTY COMMISSIONERS OF WOODS COUNTY, TO CONVEY TO THE CITY OF ALVA, OKLAHOMA, BY GOOD AND SUFFICIENT INSTRUMENT OF CONVEYANCE, UPON SUCH TERMS AND FOR SUCH CONSIDERATION AS TO SAID BOARD MAY DEEM PROPER, A TRACT OF LAND OUT OF BLOCK FORTY(40) OF THE ORIGINAL TOWNSITE OF SAID CITY OF ALVA AS THE SAME IS PLATTED AND OF RECORD * * * ETC.  THE BILL IS UNCONSTITUTIONAL UNDER ARTICLE V, SECTION 46 (SPECIAL LAW). WHETHER OR NOT SAID BILL IS UNCONSTITUTIONAL UNDER ARTICLE V, SECTION 46 (WHICH PROHIBITS THE LEGISLATURE FROM PASSING A LOCAL OR SPECIAL LAW "RELATING TO * * * PUBLIC GROUNDS NOT OWNED BY THE STATE") OR ARTICLE V, SECTION 59 IS NOT PASSED ON HERE.  CITE: 19 O.S. 1 [19-1], 19 O.S. 339 [19-339], ARTICLE V, SECTION 46 (FRED HANSEN)